Citation Nr: 1813273	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for myofascial back pain with neck spasm and bursitis, also claimed as disc disease involving C5-C7.

2.  Entitlement to a rating in excess of 20 percent for status post fracture, left clavicle, reduction and fixation, bone graft, recurrent subluxations.

3.  Entitlement to an initial rating in excess of 10 percent for surgical scar, left shoulder.

4.  Entitlement to a compensable rating for a left knee condition prior to June 5, 2012 and to a rating in excess of 20 percent thereafter.

5.  Entitlement to a compensable rating for a right knee condition prior to June 5, 2012, and to a rating in excess of 10 percent thereafter.

6.  Entitlement to service connection for a right arm disorder, claimed as compensatory overuse syndrome.

7.  Entitlement to service connection for right shoulder acromioclavicular (AC) impingement syndrome.

8.  Entitlement to service connection for traumatic brain injury (TBI) and memory loss.

9.  Entitlement to service connection for nausea.

10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for residuals of bone transplant from hip to collarbone.

12.  Entitlement to service connection for restless legs.

13. Entitlement to service connection for sleep disturbance.

14.  Entitlement to service connection for contused ribs, right side.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ankle strain and, if so, whether service connection should be granted.

16.  Whether new and material evidence has been submitted to reopen a claim for service connection for right wrist strain and, if so, whether service connection should be granted.

17.  Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as due to military sexual trauma (MST), schizophrenia, and depression.

18.  Entitlement to service connection for residual left hip nerve damage due to surgery.

19.  Entitlement to service connection for numbness in the arms and fingers, also claimed as nerve damage.

20.  Entitlement to service connection for blackouts, also claimed as an ear disorder.

21.  Entitlement to service connection for dizziness.

22.  Entitlement to service connection for chronic headaches.

23.  Entitlement to service connection for a respiratory disorder, to include pneumonia/bronchitis.

24. Entitlement to service connection for asthma.

25. Entitlement to total disability based on individual unemployability (TDIU) prior to June 5, 2012.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1987 to August 1987 and in the National Guard thereafter.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO), except for the claims of service connection for pneumonia/bronchitis and asthma which were denied in a January 2014 rating decision.

When initially appealed, the Veteran was in receipt of a single, non-compensable rating for bilateral knee crepitation.  In January 2014, the RO granted a 20 percent rating for left knee condition and a 10 percent rating for right knee condition, both effective June 6, 2012 and both rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 which provides ratings for limitation of flexion.  These ratings do not represent a full grant, AB v. Brown, 6 Vet. App. 35 (1993), and so the Board retained jurisdiction over the claims until their withdrawal, which the Board discusses below.

There are indications of record that the Veteran has received treatment for schizophrenia, PTSD, and depression.  The Board will consider all of these diagnoses in determining whether an acquired psychiatric disorder is related to service.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in January 2017.

The Veteran has withdrawn the first 16 issues listed above.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

The Veteran has withdrawn her claims for increased ratings for a back disability, a left shoulder disability, a left shoulder scar, and left and right knee disabilities; as well as for service connection for a right arm disorder, right shoulder AC impingement syndrome, TBI, nausea, a left ankle disorder, residuals of a bone transplant from the hip, restless legs, sleep disturbance, contused ribs-right side and claims to reopen service connection for right ankle strain and right wrist strain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the above-mentioned increased rating claims, service connection claims, and claims to reopen have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.   

At the January 2017 Board hearing, the Veteran, through her representative, indicated that she wished to withdraw all increased rating claims on appeal; as well as claims of service connection for a right arm disorder, right shoulder acromioclavicular impingement syndrome, TBI, nausea, a left ankle disorder, residuals of a bone transplant from the hip, restless legs, sleep disturbance, contused ribs-right side; and claims to reopen service connection for right ankle strain and right wrist strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.
ORDER

The issue of entitlement to an initial rating in excess of 30 percent for myofascial back pain with neck spasm and bursitis, also claimed as disc disease involving C5-C7 is dismissed.

The issue of entitlement to a rating in excess of 20 percent for status post fracture, left clavicle, reduction and fixation, bone graft, recurrent subluxations is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for surgical scar, left shoulder is dismissed.

The issue of entitlement to a compensable rating for a left knee condition prior to June 5, 2012 and to a rating in excess of 20 percent thereafter is dismissed.

The issue of entitlement to a compensable rating for a right knee condition prior to June 5, 2012, and to a rating in excess of 10 percent thereafter is dismissed.

The issue of entitlement to service connection for a right arm disorder, claimed as compensatory overuse syndrome is dismissed.

The issue of entitlement to service connection for right shoulder AC impingement syndrome is dismissed.

The issue of entitlement to service connection for TBI and memory loss is dismissed.

The issue of entitlement to service connection for nausea is dismissed.

The issue of entitlement to service connection for a left ankle disorder is dismissed.

The issue of entitlement to service connection for residuals of bone transplant from hip to collarbone is dismissed.

The issue of entitlement to service connection for restless legs is dismissed.

The issue of entitlement to service connection for sleep disturbance is dismissed.

The issue of entitlement to service connection for contused ribs, right side is dismissed.

The issue of whether to reopen a claim for entitlement for service connection for a right ankle strain is dismissed.

The issue of whether to reopen a claim for entitlement for service connection for a right wrist strain is dismissed.


REMAND

Acquired Psychiatric Disorders

The Veteran is claiming service connection for an acquired psychiatric disorder and PTSD.  A remand is necessary so that the RO can corroborate her claimed stressors, afford the Veteran a new VA examination, and obtain a medical opinion.

A June 2009 letter from her VA social worker and psychiatrist note diagnoses of schizophrenia, PTSD, and depression.  Depression related to being on a medical hold was also noted in a July 1987 service treatment record.

The Veteran has also submitted a July 2009 medical opinion from her psychologist, Dr. Mann.  Dr. Mann noted the following stressors: exposure to a bunkmate who was molested by their drill sergeant; verbal, physical, and sexual harassment by a drill sergeant; knowledge that her partner was sexually assaulted by a drill sergeant; and being investigated for being a lesbian.  In support of the PTSD diagnosis, the examiner noted reported chronic symptoms of weight gain despite poor appetite, low energy and libido, suicidal ideation without plan or intention, anxiety, intrusive memories, flashbacks, nightmares, anger and irritability, survivor's guilt, hypervigilance, difficulty trusting others, and exaggerated startle response.  Dr. Mann then stated that, based on his experience, the Veteran's PTSD from her service significantly impacts her social, emotional, and relationship functioning.  

This statement is not sufficient to resolve whether PTSD, or any other acquired psychiatric disability is related to service.  First, none of the noted stressors, most of which do not involve personal assault, have not been corroborated.  Further, the statement assumes, without explaining, that the Veteran's PTSD is related to service.  Therefore, the Board cannot accept this opinion to resolve the service connection inquiry.

The Veteran also contends that her PTSD is due to being drugged and sexually assaulted by a group of fellow soldiers in retaliation for supporting another female service member's sexual assault claims.  She also mentions that a fellow soldier who bragged about being a state champion wrestler in high school told her he was going to sleep with her before the end of boot camp and would wrestle her to the ground.  She states that she was on "constant alert" that he would sexually assault her.  She also states that she was being sexually taunted by her drill sergeant.

There are relaxed standards for corroborated based on personal assault.  38 C.F.R. § 3.304(f).  Further, MST can be corroborated by after-the-fact medical evidence.  See e.g., Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  As a result, a medical opinion is needed to corroborate the Veteran's MST, as well as to determine whether any acquired psychiatric disorder is related to service.

The Veteran has also submitted an article entitled "Prevalence of chronic pain, posttraumatic stress disorder, and persistent postconcussive syndrome in OIF/OEF veterans: Polytrauma clinical triad."  An examiner should address whether, and if so how, this article is relevant to the Veteran's current acquired psychiatric disorders, including PTSD.

At the Board hearing, the Veteran testified that she use to work 96 hours/week, but then suddenly did not want to live or do anything.  She says she thought of going to offer school before her MST.

Finally, the Veteran should be given notice of the evidence and information needed to establish service connection for PTSD based on MST.

Nerves in Hip

In service, the Veteran underwent a bone graft, whereby bone from her left hip was used to repair her shoulder.  She now states that she had neurological symptoms in her left hip.  She is claiming this secondary to her cervical spine disability as well.  No examination has yet been conducted.  One will be requested on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches and Dizziness/Blackouts/Ear Condition

The Veteran's Board testimony has shed new light on her claimed headaches and dizziness, and a new medical opinion would be helpful in assessing her claim for service connection.  She states that her headaches are related to her service-connected cervical spine disorder.  Specifically she says her headaches were caused by muscle spasms in her neck after her shoulder injury.  She has also stated that headaches are noted on exit examination and that she stopped working in 1997 in part because of her headaches.  

There is some indication that the Veteran experiences dizziness related to her headaches, along with tinnitus, which it seems is the blackout/ear condition that she is claiming.

The Veteran has not yet been afforded an examination of these conditions.  On remand, an examiner should conduct the necessary examination(s) to evaluate these conditions to determine one or more diagnoses, if possible, and opine as to whether one or more diagnosed disorders are related to service.


Nerve Pain in the Fingers/Arms

A June 2013 VA examination notes diminished strength, hypoactive reflexes, and decreased sensation in the upper extremities.  These reflex neurological symptoms have not yet been diagnosed, and a clearer diagnosis is needed.  Further, a medical opinion is needed as to whether any diagnosed disorder is related to service or caused or aggravated by her cervical spine disability.

Asthma/Bronchitis/Pneumonia

The Veteran had pneumonia in 1988 and again in 1994, though it does not appear that the Veteran currently has pneumonia or bronchitis, as evidence by the June 2013 VA examination.  However, the Veteran's VA treatment records note asthma.  A VA examination has already been conducted, but a medical opinion as to whether asthma is related to service is still needed to resolve the claim.

TDIU

As the service connection claims remain on appeal, and the grant of service connection may have an impact on the TDIU effective date analysis, the issue of entitlement to TDIU prior to June 5, 2012 is remanded to the RO, as it is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to verify the Veteran's reported stressors that she claims triggered her PTSD, including: exposure to a bunkmate who was molested by their drill sergeant; verbal, physical, and sexual harassment by a drill sergeant; knowledge that her partner was sexually assaulted by a drill sergeant; being investigated for being a lesbian; being drugged and sexually assaulted by a group of fellow soldiers; sexual harassment and unwanted wrestling from the described high school state champion wrestler; and being sexually taunted by her drill sergeant.

2.  Thereafter, afford the Veteran a VA examination of her acquired psychiatric disabilities including schizophrenia, PTSD, and depression by the appropriate medical clinician.  After examination and review of the entire claims file, the examiner should opine as to the following:

(A) Whether it is at least as likely as not that incidents based on MST occurred.

(B) For any corroborated stressors, including those found at least as likely as not to have occurred by the examiner, is the Veteran's PTSD at least as likely as not related to one or more of those stressors.

(C) For schizophrenia, depression, or any other psychiatric disorder found on examination, is it at least as likely as not that one or more of those disorders had their onset during service, within a year of service, or is otherwise related to service.

A complete rationale should be provided for any opinion rendered.  

3.  Afford the Veteran an examination of her headaches, dizziness, blackouts/ear condition and nerves in her hip by an appropriate medical clinician.  A medical opinion will also be requested regarding the Veteran's nerve pain in the upper extremities and claimed respiratory conditions.  It is left to the examiner's discretion whether to conduct examinations in relation to nerve pain in the upper extremities and claimed respiratory conditions.  After conducting the required examinations and review of the entire claims file, the examiner should opine as to the following:

(A) Whether the Veteran's headaches are at least as likely as not related to service or were at least as likely as not caused or aggravated by her cervical spine disability.

(B) Determine a diagnosis for the Veteran's reported nerve symptoms in her left hip.  For any diagnosed condition, determine whether the condition is at least as likely as not related to service or was at least as likely as not caused or aggravated by her cervical spine disability.

(C) Determine a diagnosis for the Veteran's dizziness.  For any diagnosed condition, determine whether the condition is at least as likely as not related to service or was at least as likely as not caused or aggravated by her cervical spine disability.

(D) Determine a diagnosis for the Veteran's blackouts/ear condition.  For any diagnosed condition determine whether the condition is at least as likely as not related to service or was at least as likely as not caused or aggravated by her cervical spine disability.

(E) Determine a diagnosis for the Veteran's reported pain in the upper extremities.  For any diagnosed condition determine whether the condition is at least as likely as not related to service or was at least as likely as not caused or aggravated by her cervical spine disability.

(F) For the Veteran's asthma, bronchitis, and pneumonia, determine whether or not one or more of these conditions is at least as likely as not related to service.

A complete rationale should be provided for all opinions rendered.  

4.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


